LONG, District Judge.
This cause came on for trial and the court, having heard the evidence and rendered its decision, now makes its Findings of Fact and Conclusions of Law.
Judgment for plaintiff.
Findings of Fact.
1. On July 1, 1939, the United States .acquired title to a tract of land containing 12,441.37 acres in Santa Rosa County, Florida, pursuant to condemnation proceedings entitled United States of America v. 12,-840.61 Acres of Land in Santa Rosa County, Florida, William S. Rosasco, et al., P.C. No. 692, in the United States District Court for the Northern District of Florida. The judgment was recorded in the public records of Santa Rosa County, Florida on July 19, 1939, in Foreign Judgment Book C at page 212. A portion of the land acquired by the United States in the above mentioned proceeding is described as follows :
NE1/4 of SWJ4, sec. 33, T. 4, N.R. 27W, in Santa Rosa County, Florida.
2. The land particularly described above at all times subsequent to its acquisition by the Government has continued to be and now is owned by the United States. Since its acquisition all of said land has been subject to a lease dated July 13, 1940, éffective from November 16, 1938, whereby said land was leased by the United States to the State of Florida, acting by and through the Florida Board of Forestry.
3. On September 1, 1941, at a tax sale held by the Tax Collector of Santa Rosa, Florida, at which lands were disposed for non-payment of 1940 taxes, and which said 1940 taxes included a levy and assessment of millage for interest and sinking fund for the payment of outstanding bonded indebtedness together with a levy and assessment for other county purposes, one Vinson Ates purchased lands described as follows: NEVt of SWy4, sec. 33, T. 4, N.R. 27W, and was issued tax certificate No, 83.
4. Subsequently a tax deed dated October 31, 1944, covering the above-described land was issued to one Oill Cobb and was recorded on October 31, 1944, on the records of Santa Rosa County, in deed book A-55, page 70.
Conclusions of Law.
1. Land owned by the United States is constitutionally exempt from taxation by the State of Florida and its political subdivisions.
2. The taxes levied against the property described in the complaint at a time when sgid land was owned by the United States, together with the tax certificate and tax deed based thereon, are null and void.
3. The plaintiff is entitled to judgment (1) quieting its title against the tax deeds described in the complaint; (2) directing the cancellation of all outstanding tax assessments and certificates against said land, and (3) enjoining defendants from asserting any claim, lien, or encumbrance against the property described in the complaint by reason of any outstanding tax assessments *417and from levying any tax or assessments against said property as long as it is owned by the United States and the United States has not consented to its taxation.